      Case 3:20-cv-05388-LC-EMT Document 19 Filed 06/02/20 Page 1 of 2



                                                                         Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

ROBERT MICHAEL MCDONALD,
Inmate No. 00030838,
      Plaintiff,

vs.                                              Case No.: 3:20cv5388/LAC/EMT

GRAHAM FOUNTAIN, et al.,
        Defendant.
et al.,
        Defendants.
__________________________/
                                     ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated May 26, 2020 (ECF No. 17). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). I

have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
       Case 3:20-cv-05388-LC-EMT Document 19 Filed 06/02/20 Page 2 of 2



                                                                     Page 2 of 2

       2.     Plaintiff’s “Amended Order to Show Cause for a[] Preliminary

Injunction & a Temporary Restraining Order” (ECF No. 5) and “Order to Issue

Preliminary Injunction & Temporary Restraining Order” (ECF No. 14) are

DENIED.

       DONE AND ORDERED this 2nd day of June, 2020.



                              s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5388/LAC/EMT
